Exhibit 10.5
 


 


 


 


 
FORM OF ASSET REPRESENTATIONS REVIEW AGREEMENT
 


among
 


EXETER AUTOMOBILE RECEIVABLES TRUST 2020-3,
Issuer,
 


EXETER FINANCE LLC,
Servicer,
 


and
 


CLAYTON FIXED INCOME SERVICES LLC,
Asset Representations Reviewer
 


 


 
Dated as of August 31, 2020
 


 


 


 

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page
 
ARTICLE I DEFINITIONS
1
     
Section 1.1.
Definitions
1
Section 1.2.
Additional Definitions
1
     
ARTICLE II ENGAGEMENT OF ASSET REPRESENTATIONS REVIEWER
2
     
Section 2.1.
Engagement; Acceptance
2
Section 2.2.
Confirmation of Status
2
     
ARTICLE III ASSET REPRESENTATIONS REVIEW PROCESS
3
     
Section 3.1.
Asset Review Notices
3
Section 3.2.
Identification of Asset Review Receivables
3
Section 3.3.
Asset Review Materials.
3
Section 3.4.
Performance of Asset Reviews.
4
Section 3.5.
Asset Review Reports
4
Section 3.6.
Asset Review Representatives.
5
Section 3.7.
Dispute Resolution
5
Section 3.8.
Limitations on Asset Review Obligations.
5
     
ARTICLE IV ASSET REPRESENTATIONS REVIEWER
6
     
Section 4.1.
Representations and Warranties.
6
Section 4.2.
Covenants
7
Section 4.3.
Fees and Expenses.
8
Section 4.4.
Limitation on Liability
9
Section 4.5.
Indemnification.
9
Section 4.6.
Right to Audit
11
Section 4.7.
Delegation of Obligations
11
Section 4.8.
Confidential Information.
11
Section 4.9.
Security and Safeguarding Information.
13
     
ARTICLE V RESIGNATION AND REMOVAL
15
     
Section 5.1.
Resignation and Removal of Asset Representations Reviewer.
15
Section 5.2.
Engagement of Successor.
16
Section 5.3.
Merger, Consolidation or Succession
16
     
ARTICLE VI OTHER AGREEMENTS
17
     
Section 6.1.
Independence of Asset Representations Reviewer
17
Section 6.2.
No Petition
17
Section 6.3.
Limitation of Liability of Owner Trustee
17
Section 6.4.
Termination of Agreement
17
     



i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

Page
 
ARTICLE VII MISCELLANEOUS PROVISIONS
18
     
Section 7.1.
Amendments.
18
Section 7.2.
Assignment; Benefit of Agreement; Third Party Beneficiaries.
19
Section 7.3.
Notices.
19
Section 7.4.
GOVERNING LAW
19
Section 7.5.
Submission to Jurisdiction
20
Section 7.6.
No Waiver; Remedies
20
Section 7.7.
Severability
20
Section 7.8.
Headings
20
Section 7.9.
Counterparts
20



 


 
SCHEDULES
 

Schedule A
Representations and Warranties and Procedures to be Performed

 


 
ii

--------------------------------------------------------------------------------

This ASSET REPRESENTATIONS REVIEW AGREEMENT is made and entered into as of
August 31, 2020 (this “Agreement”), among EXETER AUTOMOBILE RECEIVABLES TRUST
2020-3, a Delaware statutory trust (the “Issuer”), EXETER FINANCE LLC, a
Delaware limited liability company (“Exeter”), in its capacity as servicer (in
such capacity, the “Servicer”), and CLAYTON FIXED INCOME SERVICES LLC, a
Delaware limited liability company (the “Asset Representations Reviewer”).
 
WHEREAS, in the regular course of its business, Exeter purchases retail
installment sale contracts secured by new and used automobiles, light-duty
trucks, vans, minivans and utility vehicles from motor vehicle dealers.
 
WHEREAS, in connection with a securitization transaction sponsored by Exeter,
Exeter and Exeter Flow Intermediary Trust each sold a pool of receivables to
EFCAR, LLC (the “Seller”) which, in turn, sold those receivables (the
“Receivables”) to the Issuer which, in turn, sold the Receivables to the Holding
Trust (as defined below).
 
WHEREAS, the Holding Trust has granted a security interest in the Receivables to
the Indenture Trustee, for the benefit of the Issuer Secured Parties, pursuant
to the Indenture.
 
WHEREAS, the Issuer has determined to engage the Asset Representations Reviewer
to perform, in certain circumstances, reviews of the Receivables for compliance
with the representations and warranties made by Exeter and the Seller about the
Receivables.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties agree as follows.
 
ARTICLE I
DEFINITIONS
 
Section 1.1.  Definitions.  Capitalized terms that are used but are not
otherwise defined in this Agreement have the meanings assigned to them in the
Sale and Servicing Agreement, dated as of August 31, 2020 (the “Sale and
Servicing Agreement”), by and among the Issuer, Exeter Holdings Trust 2020-3, a
Delaware statutory trust (the “Holding Trust”) the Seller, the Servicer and
Wells Fargo Bank, National Association, a national banking association, as
indenture trustee (in such capacity, the “Indenture Trustee”).
 
Section 1.2.  Additional Definitions.  The following terms have the meanings
given below:
 
“Annual Fee” has the meaning stated in Section 4.3(a).
 
“Annual Period” has the meaning stated in Section 4.3(e).
 
“Asset Review” means the performance by the Asset Representations Reviewer of
the testing procedures for each Test and each Asset Review Receivable in
accordance with Section 3.4.
 

--------------------------------------------------------------------------------

“Asset Review Demand Date” means, for an Asset Review, the date when each of (a)
the Delinquency Trigger has occurred and (b) the required percentage of
Noteholders has voted to direct an Asset Review under Section 7.2(f) of the
Indenture.
 
“Asset Review Fee” has the meaning assigned to such term in Section 4.3(b).
 
“Asset Review Materials” means, with respect to an Asset Review and an Asset
Review Receivable, the documents and other materials for each Test listed under
“Documents” in Schedule A.
 
“Asset Review Notice” means the notice from the Indenture Trustee (acting at the
direction of the required percentage of Noteholders under Section 7.2(f) of the
Indenture) to the Asset Representations Reviewer and the Servicer directing the
Asset Representations Reviewer to perform a Review.
 
“Asset Review Receivables” means, with respect to any Asset Review, all
Delinquent Receivables as of the last day of the Collection Period before the
Asset Review Demand Date stated in the related Asset Review Notice.
 
“Asset Review Report” means, with respect to any Asset Review, the report of the
Asset Representations Reviewer prepared in accordance with Section 3.5.
 
“Confidential Information” has the meaning assigned to such term in Section
4.8(a).
 
“Eligible Asset Representations Reviewer” means a Person that is not (a) an
Affiliate of Exeter, the Seller, the Servicer, the Indenture Trustee, the Owner
Trustee or any of their Affiliates and (b) the same Person or an Affiliate of
any Person hired by Exeter or any Underwriter to perform any due diligence work
to be performed on the Receivables prior to the Closing Date.
 
“Test” has the meaning assigned to such term in Section 3.4(a).
 
“Test Complete” has the meaning assigned to such term in Section 3.4(c).
 
“Test Fail” has the meaning assigned to such term in Section 3.4(a).
 
“Test Pass” has the meaning assigned to such term in Section 3.4(a).
 
ARTICLE II
ENGAGEMENT OF ASSET REPRESENTATIONS REVIEWER
 
Section 2.1.  Engagement; Acceptance.  The Issuer hereby engages Clayton Fixed
Income Services LLC to act as the Asset Representations Reviewer for the
Issuer.  Clayton Fixed Income Services LLC accepts the engagement and agrees to
perform the obligations of the Asset Representations Reviewer on the terms
stated in this Agreement.
 
Section 2.2.  Confirmation of Status.  The parties confirm that the Asset
Representations Reviewer is not responsible for (a) reviewing the Asset Review
Receivables for


2

--------------------------------------------------------------------------------

compliance with the representations and warranties under the Basic Documents,
except as described in this Agreement, or (b) determining whether noncompliance
with the representations or warranties constitutes a breach of the Basic
Documents.
 
ARTICLE III
ASSET REPRESENTATIONS REVIEW PROCESS
 
Section 3.1.  Asset Review Notices.  Upon receipt of an Asset Review Notice from
the Indenture Trustee in the manner set forth in Section 7.2(f) of the Indenture
and receipt of the list of the related Asset Review Receivables in the matter
set forth in Section 3.2 below, the Asset Representations Reviewer will start an
Asset Review.  The Asset Representation Reviewer will have no obligation to
start an Asset Review unless and until an Asset Review Notice is received.
 
Section 3.2.  Identification of Asset Review Receivables.  Within ten (10)
Business Days after delivery of the Asset Review Notice to the Asset
Representations Reviewer, the Servicer will deliver to the Asset Representations
Reviewer and the Indenture Trustee a list of the related Asset Review
Receivables.
 
Section 3.3.  Asset Review Materials.
 
(a) Access to Asset Review Materials.  The Servicer will give the Asset
Representations Reviewer access to the Asset Review Materials for all of the
Asset Review Receivables within sixty (60) days of receipt of the Asset Review
Notice in one or more of the following ways, to be determined in the sole
discretion of the Servicer: (i) by providing access to the Servicer’s
receivables systems, either remotely or at one of the properties of the
Servicer; (ii) by electronic posting to a password-protected website to which
the Asset Representations Reviewer has access; (iii) by providing originals or
photocopies at one of the properties of the Servicer where the Asset Receivable
Files are located; or (iv) in another manner agreed to by the Servicer and the
Asset Representations Reviewer.  The Servicer may redact or remove Non-Public
Personal Information (as defined in Section 4.8) from the Asset Review Materials
so long as such redaction or removal does not change the meaning or usefulness
of the Asset Review Materials for purposes of the Asset Review.
 
(b) Missing or Insufficient Asset Review Materials.  The Asset Representations
Reviewer will review the Asset Review Materials to determine if any of the Asset
Review Materials are missing or insufficient for the Asset Representations
Reviewer to perform any Test.  If the Asset Representations Reviewer determines
that there are missing or insufficient Asset Review Materials, the Asset
Representations Reviewer will notify the Servicer promptly, and in any event no
less than twenty (20) days before completing the Asset Review, and the Servicer
will have fifteen (15) Business Days to give the Asset Representations Reviewer
access to such missing Asset Review Materials or other documents or information
to correct the insufficiency.  If the missing or insufficient Asset Review
Materials have not been provided by the Servicer within such fifteen (15) day
period, the parties agree that the Asset Review Receivable for which complete or
sufficient Asset Review Materials were not available will have a Test Fail for
the related Test(s) and the Test(s) will be considered completed and the Asset
Review Report will indicate the reason for the Test Fail.
 
3

--------------------------------------------------------------------------------

Section 3.4.  Performance of Asset Reviews.
 
(a) Test Procedures.  For an Asset Review, the Asset Representations Reviewer
will perform for each Asset Review Receivable the procedures listed under
“Procedures to be Performed” in Schedule A for each representation and warranty
(each, a “Test”), using the Asset Review Materials listed for each such Test in
Schedule A.  For each Test and Asset Review Receivable, the Asset
Representations Reviewer will determine if the Test has been satisfied (a “Test
Pass”) or if the Test has not been satisfied (a “Test Fail”).
 
(b) Asset Review Period.  The Asset Representations Reviewer will complete the
Asset Review of all of the Asset Review Receivables within sixty (60) days of
receiving access to the Asset Review Materials under Section 3.3 (a).  However,
if additional Asset Review Materials are provided to the Asset Representations
Reviewer in accordance with Section 3.3(b), the Asset Review period in respect
of the related Asset Review Receivables will be extended for an additional
thirty (30) days.
 
(c) Completion of Asset Review for Certain Asset Review Receivables.  Following
the delivery of the list of the Asset Review Receivables and before the delivery
of the Asset Review Report by the Asset Representations Reviewer, the Servicer
may notify the Asset Representations Reviewer if an Asset Review Receivable is
paid in full by the related Obligor, substituted by the Servicer or purchased
from the Holding Trust by Exeter, the Seller or the Servicer in accordance with
the Basic Documents.  On receipt of any such notice, the Asset Representations
Reviewer will immediately terminate all Tests of the related Asset Review
Receivables and the Asset Review of such Asset Review Receivables will be
considered complete (a “Test Complete”).  In this case, the Asset Review Report
will indicate a Test Complete for the related Asset Review Receivables and the
related reason.
 
(d) Previously Reviewed Receivable; Duplicative Tests.  If any Asset Review
Receivable was included in a prior Asset Review, the Asset Representations
Reviewer will not perform any Tests on it, but will include the results of the
previous Tests in the Asset Review Report for the current Asset Review.  If the
same Test is required for more than one representation and warranty, the Asset
Representations Reviewer will only perform the Test once for each Asset Review
Receivable, but will report the results of the Test for each applicable
representation and warranty on the Asset Review Report.
 
(e) Termination of Asset Review.  If an Asset Review is in process and the Notes
will be paid in full on the next Distribution Date, the Servicer will notify the
Asset Representations Reviewer and the Indenture Trustee no less than ten (10)
days before that Distribution Date.  On receipt of the notice, the Asset
Representations Reviewer will terminate the Asset Review immediately and will
have no obligation to deliver an Asset Review Report.
 
Section 3.5.  Asset Review Reports.  Within five (5) days of the end of the
applicable Asset Review period under Section 3.4(b), the Asset Representations
Reviewer will deliver to the Issuer, the Servicer and the Indenture Trustee an
Asset Review Report indicating for each Asset Review Receivable whether there
was a Test Pass or a Test Fail for each Test, or whether the Asset Review
Receivable was a Test Complete, and, for a Test Fail or a Test Complete, the
related reason.  The Asset Review Report will contain a summary of the Asset
Review results to
 
4

--------------------------------------------------------------------------------

be included in the Issuer’s Form 10-D report for the Collection Period in which
the Asset Review Report is received.  The Asset Representations Reviewer will
ensure that the Asset Review Report does not contain any Non-Public Personal
Information.  On reasonable request of the Servicer or the Issuer (or the
Servicer on behalf of the Issuer), the Asset Representations Reviewer will
provide additional details on the Test results.
 
Section 3.6.  Asset Review Representatives.
 
(a) Servicer Representative.  The Servicer will designate one or more
representatives who will be available to assist the Asset Representations
Reviewer in performing the Asset Review, including responding to requests and
answering questions from the Asset Representations Reviewer about access to
Asset Review Materials on the Servicer’s receivables systems, obtaining missing
or insufficient Asset Review Materials and/or providing clarification of any
Asset Review Materials or Tests.
 
(b) Asset Representations Reviewer Representative.  The Asset Representations
Reviewer will designate one or more representatives who will be available to the
Issuer and the Servicer during the performance of an Asset Review.
 
(c) Questions About Asset Review.  The Asset Representations Reviewer will make
appropriate personnel available to respond in writing to written questions or
requests for clarification of any Asset Review Report from the Indenture Trustee
or the Servicer until the earlier of (i) the payment in full of the Notes and
(ii) two years after the delivery of the Asset Review Report.  The Asset
Representations Reviewer will have no obligation to respond to questions or
requests for clarification from Noteholders or any other Person and will direct
such Persons to submit written questions or requests to the Indenture Trustee.
 
Section 3.7.  Dispute Resolution.  If an Asset Review Receivable that was
reviewed by the Asset Representations Reviewer is the subject of a dispute
resolution proceeding under Section 3.4 of the Sale and Servicing Agreement, the
Asset Representations Reviewer will participate in the dispute resolution
proceeding on request of a party to the proceeding.  The reasonable
out-of-pocket expenses of the Asset Representations Reviewer for its
participation in any dispute resolution proceeding will be considered expenses
of the requesting party for the dispute resolution and will be paid by a party
to the dispute resolution in accordance with Section 3.4 of the Sale and
Servicing Agreement.  If not paid by a party to the dispute resolution, the
expenses will be reimbursed by the Issuer according to Section 4.3(d) of this
Agreement.
 
Section 3.8.  Limitations on Asset Review Obligations.
 
(a) Asset Review Process Limitations.  The Asset Representations Reviewer will
have no obligation:
 
(i) to determine whether a Delinquency Trigger has occurred or whether the
required percentage of Noteholders has voted to direct a Asset Review under the
Indenture;
 
(ii) to determine which Receivables are subject to an Asset Review;
 
5

--------------------------------------------------------------------------------

(iii) to obtain or confirm the validity of the Asset Review Materials;
 
(iv) to obtain missing or insufficient Asset Review Materials from any party or
any other source;
 
(v) to take any action or cause any other party to take any action under any of
the Basic Documents or otherwise to enforce any remedies against any Person for
breaches of representations or warranties about the Asset Review Receivables; or
 
(vi) to establish cause, materiality or recourse for any failed Test as
described in Section 3.4.
 
(b) Testing Procedure Limitations.  The Asset Representations Reviewer will only
be required to perform the testing procedures listed under “Procedures to be
Performed” in Schedule A, and will, other than as specified in this Agreement,
have no obligation to perform additional procedures on any Asset Review
Receivable or to provide any information other than an Asset Review Report
indicating for each Asset Review Receivable whether there was a Test Pass or a
Test Fail for each Test, or whether the Asset Review Receivable was a Test
Complete and the related reason.  However, the Asset Representations Reviewer
may, in its discretion, (i) provide additional information about any Asset
Review Receivable that it determines in good faith to be material to the Asset
Review and (ii) perform other tests that it deems reasonable and appropriate in
determining whether the Asset Review Receivables were in compliance with the
representations and warranties made by Exeter or the Seller about the Asset
Review Receivables in the Basic Documents as of the Cutoff Date or Closing Date,
as applicable.
 
ARTICLE IV
ASSET REPRESENTATIONS REVIEWER
 
Section 4.1.  Representations and Warranties.
 
(a) Representations and Warranties.  The Asset Representations Reviewer
represents and warrants to the Issuer as of the date of this Agreement:
 
(i) Organization and Qualification.  The Asset Representations Reviewer is duly
organized and validly existing as a limited liability company in good standing
under the laws of the State of Delaware.  The Asset Representations Reviewer is
qualified as a foreign limited liability company in good standing and has
obtained all necessary licenses and approvals in all jurisdictions in which the
ownership or lease of its properties or the conduct of its activities requires
the qualification, license or approval, unless the failure to obtain the
qualifications, licenses or approvals would not reasonably be expected to have a
material adverse effect on the Asset Representations Reviewer’s ability to
perform its obligations under this Agreement.
 
(ii) Power, Authority and Enforceability.  The Asset Representations Reviewer
has the power and authority to execute, deliver and perform its obligations
under this Agreement.  The Asset Representations Reviewer has authorized the
execution, delivery and performance of this Agreement.  This Agreement is the
legal, valid and binding obligation of the Asset Representations Reviewer
enforceable against
 
6

--------------------------------------------------------------------------------

the Asset Representations Reviewer, except as may be limited by insolvency,
bankruptcy, reorganization or other laws relating to the enforcement of
creditors’ rights or by general equitable principles.
 
(iii) No Conflicts and No Violation.  The completion of the transactions
contemplated by this Agreement and the performance of the Asset Representations
Reviewer’s obligations under this Agreement will not (A) conflict with, or be a
breach or default under, any indenture, mortgage, deed of trust, loan agreement,
guarantee or similar agreement or instrument under which the Asset
Representations Reviewer is a party, (B) result in the creation or imposition of
any Lien on any of the assets of the Asset Representations Reviewer under the
terms of any indenture, mortgage, deed of trust, loan agreement, guarantee or
similar agreement or instrument, (C) violate the organizational documents of the
Asset Representations Reviewer or (D) violate any law or, to the Asset
Representations Reviewer’s knowledge, any order, rule or regulation that applies
to the Asset Representations Reviewer of any court or of any federal or state
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Asset Representations Reviewer, in each case, which
conflict, breach, default, Lien or violation would reasonably be expected to
have a material adverse effect on the Asset Representations Reviewer’s ability
to perform its obligations under this Agreement.
 
(iv) No Proceedings.  To the Asset Representations Reviewer’s knowledge, there
are no proceedings or investigations pending or threatened in writing before any
court, regulatory body, administrative agency, or other governmental
instrumentality having jurisdiction over the Asset Representations Reviewer or
its properties: (A) asserting the invalidity of this Agreement, (B) seeking to
prevent the completion of any of the transactions contemplated by this Agreement
or (C) seeking any determination or ruling that would reasonably be expected to
have a material adverse effect on the Asset Representations Reviewer’s ability
to perform its obligations under, or the validity or enforceability of, this
Agreement.
 
(v) Eligibility.  The Asset Representations Reviewer is an Eligible Asset
Representations Reviewer.
 
(b) Notice of Breach.  (i) On discovery by the Asset Representations Reviewer,
the Issuer or the Servicer or (ii) upon receipt of written notice by or actual
knowledge of a Responsible Officer of the Indenture Trustee, in each case, of a
material breach of any of the representations and warranties in Section 4.1(a),
the party discovering or receiving written notice or having actual knowledge
such breach will give prompt notice to the other parties.
 
Section 4.2.  Covenants.  The Asset Representations Reviewer covenants and
agrees that:
 
(a) Eligibility.  It will notify the Issuer and the Servicer promptly if it is
not, or on the occurrence of any action that would result in it not being, an
Eligible Asset Representations Reviewer.
 
7

--------------------------------------------------------------------------------

(b) Review Systems.  It will maintain business process management and/or other
systems necessary to ensure that it can perform each Test and, on execution of
this Agreement, will load each Test into these systems.  The Asset
Representations Reviewer will ensure that these systems allow for each Asset
Review Receivable and the related Asset Review Materials to be individually
tracked and stored as contemplated by this Agreement.
 
(c) Personnel.  It will maintain adequate staff that is properly trained to
conduct Asset Reviews as required by this Agreement.
 
(d) Changes to Personnel.  It will promptly notify Servicer in the event that it
undergoes significant management or staffing changes which would negatively
impact its ability to fulfill its obligations under this Agreement.
 
(e) Maintenance of Asset Review Materials.  It will maintain copies of any Asset
Review Materials, Asset Review Reports and other documents relating to an Asset
Review, including internal correspondence and work papers, for a period of two
years after the termination of this Agreement.
 
(f) Compliance with Applicable Law.  The Asset Representations Reviewer will act
in accordance with all requirements applicable to an asset representations
reviewer under applicable law (as amended from time to time) and other state or
federal securities law applicable to asset representations reviewers in effect
during the term of this Agreement.
 
Section 4.3.  Fees and Expenses.
 
(a) Annual Fee.  As compensation for its services hereunder, the Asset
Representations Reviewer shall be entitled to receive an annual fee (the “Annual
Fee”) with respect to each annual period prior to earlier of the termination of
this Agreement and the termination of the Issuer, in an amount equal to $5,000.
 
(b) Asset Review Fee.  Following the completion of an Asset Review and the
delivery of the related Asset Review Report, pursuant to Section 3.05 or the
termination of an Asset Review according to Section 3.4(e), and the delivery to
the Issuer, the Indenture Trustee and the Servicer of a detailed invoice in
respect thereof, the Asset Representations Reviewer will be entitled to a fee of
$200 for each Asset Review Receivable for which the Asset Review was started
(the “Asset Review Fee”).  However, no Asset Review Fee will be charged for any
Asset Review Receivable which was included in a prior Asset Review or for which
no Tests were completed prior to the Asset Representations Reviewer being
notified of a termination of the Asset Review according to Section 3.4(e).
 
(c) Reimbursement of Travel Expenses.  If the Servicer provides access to the
Asset Review Materials at one of its properties, the Issuer will reimburse the
Asset Representations Reviewer for its reasonable travel expenses incurred (i)
in connection with the related Asset Review and (ii) in accordance with the
Servicer’s then-current travel expense policy.  As a condition to reimbursement
for any such expenses, the Asset Representations Reviewer shall deliver to the
Issuer, the Indenture Trustee and the Servicer a detailed invoice in respect of
such expenses, including supporting documentation or other evidence of
compliance, where applicable, with such travel expense policy.  From time to
time, and upon reasonable request
 
8

--------------------------------------------------------------------------------

therefor, the Servicer agrees to make available to the Asset Representations
Reviewer a copy of its then-current travel expense policy.
 
(d) Dispute Resolution Expenses.  If the Asset Representations Reviewer
participates in a dispute resolution proceeding under Section 3.7 and its
reasonable out-of-pocket expenses it incurs in participating in the proceeding
are not paid by a party to the dispute resolution within ninety (90) days of the
end of the proceeding, the Issuer will reimburse the Asset Representations
Reviewer for such expenses, following the delivery to the Issuer, the Indenture
Trustee and the Servicer of a detailed invoice in respect thereof.
 
(e) Method of Payment.  The initial Annual Fee will become due and payable by
the Issuer within thirty (30) days of receipt by the Issuer of an invoice in
respect thereof.  Each other Annual Fee, and the amount of any properly invoiced
fees, expenses or claims (including any Asset Review Fee) to be reimbursed or
paid pursuant to the terms of this Agreement, will become due and payable by the
Issuer on the next Distribution Date occurring at least five (5) Business Days
after receipt by the Issuer of the related invoice from the Asset
Representations Reviewer, in each case in accordance with the priority of
payments set forth in Section 5.7 of the Sale and Servicing Agreement; provided
that, (i) Annual Fees (other than the initial Annual Fee) will not become
payable by the Issuer prior to the Distribution Date immediately following the
end of each annual period occurring on the anniversary of the Closing Date (each
such period, an “Annual Period”), and (ii) the Asset Representations Reviewer
must submit its invoice for any outstanding fees, expenses or claims not later
than ten (10) Business Days before the final Distribution Date.  The Servicer
shall provide notice to the Asset Representations Reviewer of the final Payment
Date at least fifteen (15) Business Days prior to such Payment Date.  In the
event that any such properly invoiced fees, expenses or claims are not paid or
reimbursed in full by the Issuer within ninety (90) days after receipt by the
Issuer, the Servicer and the Indenture Trustee of a detailed invoice in respect
thereof, the Servicer shall promptly pay the Asset Representations Reviewer for
any such unpaid amounts.  If, subsequent to any such payment by the Servicer to
the Asset Representations Reviewer described in the immediately preceding
sentence, the Asset Representations Reviewer receives payment or reimbursement
in respect of the related fee, expense or claim, in part or in full, from the
Issuer, then the Asset Representations Reviewer shall promptly refund the
Servicer for the amount of such payment or reimbursement received from the
Issuer on such subsequent date.
 
Section 4.4.  Limitation on Liability.  The Asset Representations Reviewer will
not be liable to any person for any action taken, or not taken, in good faith
under this Agreement or for errors in judgment.  However, the Asset
Representations Reviewer will be liable for its willful misconduct, bad faith or
negligence in performing its obligations under this Agreement.  In no event
shall either party be liable to the other party for any special, indirect or
consequential losses or damages (including lost profit).
 
Section 4.5.  Indemnification.
 
(a) Indemnification by Asset Representations Reviewer.  The Asset
Representations Reviewer will indemnify each of the Issuer, the Holding Trust,
the Seller, the Servicer, the Owner Trustee and the Indenture Trustee and their
respective directors, officers, employees and agents for all costs, expenses,
losses, damages and liabilities (including, but not limited to,
 
9

--------------------------------------------------------------------------------

reasonable legal fees, costs and expenses, and including any such reasonable
fees, costs and expenses incurred in connection with any enforcement (including
any action, claim or suit brought by such indemnified parties) of any
indemnification or other obligation of the Asset Representations Reviewer)
resulting from (a) the willful misconduct, fraud, bad faith or negligence of the
Asset Representations Reviewer in performing its obligations under this
Agreement, (b) the Asset Representations Reviewer’s breach of any of its
representations or warranties or other obligations under this Agreement, (c) its
breach of confidentiality obligations or (d) any third party intellectual
property claim.  The Asset Representations Reviewer’s obligations under this
Section 4.5 will survive the termination of this Agreement, the termination of
the Issuer, the termination of the Holding Trust and the resignation or removal
of the Asset Representations Reviewer.
 
(b) Indemnification of Asset Representations Reviewer.  The Issuer will
indemnify the Asset Representations Reviewer and its officers, directors,
employees and agents (each, an “Indemnified Person”), for all costs, expenses,
losses, damages and liabilities resulting from the performance of its
obligations under this Agreement (including the fees and expenses of defending
itself against any loss, damage or liability), but excluding any fee, expense,
loss, damage or liability resulting from (i) the Asset Representations
Reviewer’s willful misconduct, bad faith or negligence or (ii) the Asset
Representations Reviewer’s breach of any of its representations or warranties in
this Agreement. To the extent that such indemnities owed to the Asset
Representations Reviewer are not paid by the Issuer within ninety (90) days
after receipt by the Issuer, the Servicer and the Indenture Trustee of a
detailed invoice in respect thereof, the Servicer shall promptly pay the Asset
Representations Reviewer for any such unpaid amounts.  If, subsequent to any
such payment by the Servicer to the Asset Representations Reviewer described in
the immediately preceding sentence, the Asset Representations Reviewer receives
payment or reimbursement in respect of the related amount, in part or in full,
from the Issuer, then the Asset Representations Reviewer shall promptly refund
the Servicer for the amount of such payment received from the Issuer on such
subsequent date.  The Issuer’s and the Servicer’s obligations under this Section
4.5(b) will survive the termination of this Agreement.
 
(c) Proceedings.  Promptly on receipt by an Indemnified Person of notice of a
proceeding against it, the Indemnified Person will, if a claim is to be made
under Section 4.6(b), notify the Issuer and the Servicer of such proceeding. 
The Issuer and the Servicer may participate in and assume the defense and
settlement of a proceeding at its expense.  If the Issuer or the Servicer
notifies the Indemnified Person of its intention to assume the defense of a
proceeding with counsel reasonably satisfactory to the Indemnified Person, and
so long as the Issuer or the Servicer assumes the defense of the proceeding in a
manner reasonably satisfactory to the Indemnified Person, the Issuer and the
Servicer will not be liable for fees and expenses of counsel to the Indemnified
Person unless there is a conflict between the interests of the Issuer or the
Servicer, as applicable, and an Indemnified Person.  If there is a conflict, the
Issuer or the Servicer will pay for the reasonable fees and expenses of separate
counsel to the Indemnified Person.  No settlement of a proceeding may be made
without the approval of the Issuer and the Servicer and the Indemnified Person,
which approval will not be unreasonably withheld, conditioned or delayed.
 
(d) Repayment.  If the Issuer or the Servicer makes any payment under this
Section 4.5 and the Indemnified Person later collects any of the amounts for
which the payments were
 
10

--------------------------------------------------------------------------------

made to it from others, the Indemnified Person will promptly repay the amounts
to the Issuer or the Servicer, as applicable.
 
Section 4.6.  Right to Audit.  During the term of this Agreement and not more
than once per year (unless circumstances warrant additional audits as described
below), Servicer may audit the Asset Representations Reviewer’s policies,
procedures and records that relate to the performance of the Asset
Representation Reviewer under this Agreement to ensure compliance with this
Agreement upon at least ten (10) Business Days’ notice.  Notwithstanding the
foregoing, the parties agree that Servicer may conduct an audit at any time, in
the event of (i) audits required by Servicer’s governmental or regulatory
authorities, (ii) investigations of claims of misappropriation, fraud, or
business irregularities of a potentially criminal nature, or (iii) Servicer
reasonably believes that an audit is necessary to address a material operational
problem or issue that poses a threat to Servicer’s business.
 
Section 4.7.  Delegation of Obligations.  The Asset Representations Reviewer may
not delegate or subcontract its obligations under this Agreement to any Person
without the written consent of the Issuer and the Servicer.
 
Section 4.8.  Confidential Information.
 
(a) Definitions.
 
(i) In performing its obligations pursuant to this Agreement, the parties may
have access to and receive disclosure of certain Confidential Information about
or belonging to the other, including but not limited to marketing philosophy,
strategies (including tax mitigation strategies), techniques, and objectives;
advertising and promotional copy; competitive advantages and disadvantages;
financial results; technological developments; loan evaluation programs;
customer lists; account information, profiles, demographics and Non-Public
Personal Information (defined below); credit scoring criteria, formulas and
programs; research and development efforts; any investor, financial, commercial,
technical or scientific information (including, but not limited to, patents,
copyrights, trademarks, service marks, trade names and dress, and applications
relating to same, trade secrets, software, code, inventions, know-how and
similar information) and any and all other business information (hereinafter
“Confidential Information”).
 
(ii) “Non-Public Personal Information” shall include all Personally Identifiable
Financial Information in any list, description or other grouping of
consumers/customers, and publicly available information pertaining to them, that
is derived using any Personally Identifiable Financial Information that is not
publicly available, and shall further include all Non-Public Personal
Information as defined by Federal regulations implementing the
Gramm-Leach-Bliley Act, as amended from time to time, and any state statues or
regulations governing this agreement.
 
(iii) “Personally Identifiable Financial Information” means any information a
consumer provides to a party in order to obtain a financial product or service,
any information a party otherwise obtains about a consumer in connection with
providing a
 
11

--------------------------------------------------------------------------------

financial product or service to that consumer, and any information about a
consumer resulting from any transaction involving a financial product or service
between a party and a consumer.  Personally Identifiable Financial Information
may include, without limitation, a consumer’s first and last name, physical
address, zip code, e-mail address, phone number, Social Security number, birth
date, account number and any information that identifies, or when tied to the
above information may identify, a consumer.
 
(b) Use of Confidential Information.  The parties agree that during the term of
this Agreement and thereafter, Confidential Information is to be used solely in
connection with satisfying their obligations pursuant to this Agreement, and
that a party shall neither disclose Confidential Information to any third party,
nor use Confidential Information for its own benefit, except as may be necessary
to perform its obligations pursuant to this Agreement or as expressly authorized
in writing by the other party, as the case may be.
 
Neither party shall disclose any Confidential Information to any other persons
or entities, except on a “need to know” basis and then only: (i) to their own
employees and Agents (as defined below); (ii) to their own accountants and legal
representatives, provided that any such representatives shall be subject to
subsection (d) below; (iii) to their own affiliates, provided that such
affiliates shall be restricted in use and redisclosure of the Confidential
Information to the same extent as the parties hereto.  “Agents”, for purposes of
this Section, mean each of the parties’ advisors, directors, officers,
employees, contractors, consultants affiliated entities (i.e., an entity
controlling, controlled by, or under common control with a party), or other
agents.  If and to the extent any Agent of the recipient receive Confidential
Information, such recipient party shall be responsible for such Agent’s full
compliance with the terms and conditions of this Agreement and shall be liable
for any such Agent’s non-compliance.
 
(c) Compelled Disclosure.  If a subpoena or other legal process seeking
Confidential Information is served upon either party, such party will, to the
extent not prohibited by law, rule or order, notify the other immediately and,
to the maximum extent practicable prior to disclosure of any Confidential
Information, will, at the other’s request and reasonable expense, cooperate in
any lawful effort to contest the legal validity of such subpoena or other legal
process.  The restrictions set forth herein shall apply during the term and
after the termination of this Agreement.  All Confidential Information furnished
to the Asset Representations Reviewer or Servicer, as the case may be, or to
which the Asset Representations Reviewer or Servicer gains access in connection
with this Agreement, is the respective exclusive property of the disclosing
party.
 
(d) Use by Agents, Employees, Subcontractors.  The parties shall take reasonable
measures to prevent its Agents, employees and subcontractors from using or
disclosing any Confidential Information, except as may be necessary for each
party to perform its obligations pursuant to this Agreement.  Such measures
shall include, but not be limited to, (i) education of such Agents, employees
and subcontractors as to the confidential nature of the Confidential
Information; and (ii) securing a written acknowledgment and agreement from such
Agents, employees and subcontractors that the Confidential Information shall be
handled only in accordance with provisions no less restrictive than those
contained in this Agreement.  This provision shall survive termination of this
Agreement.
 
12

--------------------------------------------------------------------------------

(e) Remedies.  The parties agree and acknowledge that in order to prevent the
unauthorized use or disclosure of Confidential Information, it may be necessary
for a party to seek injunctive or other equitable relief, and that money damages
may not constitute adequate relief, standing alone, in the event of actual or
threatened disclosure of Confidential Information.  In addition, the harmed
party shall be entitled to all other remedies available at law or equity
including injunctive relief.
 
(f) Exceptions.  Confidential Information shall not include, and this Agreement
imposes no obligations with respect to, information that:
 
(i) is or becomes part of the public domain other than by disclosure by a Party
or its Agents in violation of this Agreement;
 
(ii) was disclosed to a Party prior to the Effective Date without a duty of
confidentiality;
 
(iii) is independently developed by a Party outside of this Agreement and
without reference to or reliance on any Confidential Information of the other
Party; or
 
(iv) was obtained from a third party not known after reasonable inquiry to be
under a duty of confidentiality.
 
The foregoing exceptions shall not apply to any Non-Public Personal Information
or Personally Identifiable Financial Information, which shall remain
confidential in all circumstances, except as required or permitted to be
disclosed by applicable law, statute, or regulation.
 
(g) Return of Confidential Information.  Subject to Section 4.2(e) of this
Agreement, upon the request of a party, the other party shall return all
Confidential Information to the other; provided, however, (a) each party shall
be permitted to retain copies of the other party’s Confidential Information
solely for archival, audit, disaster recovery, legal and/or regulatory purposes,
and (b) neither party will be required to search archived electronic back-up
files of its computer systems for the other party’s Confidential Information in
order to purge the other party’s Confidential Information from its archived
files; provided further, that any Confidential Information so retained will (i)
remain subject to the obligations and restrictions contained in this Agreement,
(ii) will be maintained in accordance with the retaining party’s document
retention policies and procedures, and (iii) the retaining party will not use
the retained Confidential Information for any other purpose.
 
Section 4.9.  Security and Safeguarding Information.
 
(a) Confidential Information that contains Non-Public Personal Information about
customers is subject to the protections created by the Gramm-Leach-Bliley Act of
1999 (the “Act”) and under the standards for safeguarding Confidential
Information, 16 CFR Part 314 (2002) adopted by Federal Trade Commission (“FTC”)
(the “Safeguards  Rule”).  Additionally, state specific laws may regulate how
certain confidential or personal information is safeguarded.  The parties agree
with respect to the Non-Public Personal Information to take all appropriate
measures in accordance with the Act, and any state specific laws, as are
necessary to protect the
 
13

--------------------------------------------------------------------------------

security of the Non-Public Personal Information and to specifically assure there
is no disclosure of the Non-Public Personal Information other than as authorized
under the Act, and any state specific laws, and this Agreement.
 
With respect to Confidential Information, including Non-Public Personal
Information and Personally Identifiable Financial Information as applicable,
each of the parties agrees that:
 
(i) It will use commercially reasonable efforts to safeguard and protect the
confidentiality of any Confidential Information and agrees, warrants, and
represents that it has or will implement and maintain appropriate safeguards
designed to safeguard and protect the confidentiality of any Confidential
Information.
 
(ii) It will not disclose or use Confidential Information provided except for
the purposes as set in the Agreement, including as permitted under the Act and
its implementing regulations, or other applicable law.
 
(iii) It acknowledges that the providing party is required by the Safeguards
Rule to take reasonable steps to assure itself that its service providers
maintain sufficient procedures to detect and respond to security breaches, and
maintain reasonable procedures to discover and respond to widely-known security
failures by its service providers.  It agrees to furnish to the providing party
that appropriate documentation to provide such assurance.
 
(iv) It understands that the FTC may, from time to time, issue amendments to and
interpretations of its regulations implementing the provisions of the Act, and
that pursuant to its regulations, either or both of the parties hereto may be
required to modify their policies and procedures regarding the collection, use,
protection, and/or dissemination of Non-Public Personal Information. 
Additionally, states may issue amendments to and interpretations of existing
regulations, or may issue new regulations, which both of the parties hereto may
be required to modify their policies and procedures.  To the extent such
regulations are so amended or interpreted, each party hereto agrees to use
reasonable efforts to adjust the Agreement in order to comply with any such new
requirements.
 
(v) By the signing of this Agreement, each party certifies that it has a
written, comprehensive information security program that is in compliance with
federal and state laws that are applicable to its respective organization and
the types of Confidential Information it receives.
 
(b) The Asset Representations Reviewer represents and warrants that it has, and
will continue to have, adequate administrative, technical, and physical
safeguards designed to (i) protect the security, confidentiality and integrity
of Non-Public Personal Information, (ii) ensure against anticipated threats or
hazards to the security or integrity of Non-Public Personal Information, (iii)
protect against unauthorized access to or use of Non-Public Personal Information
and (iv) otherwise comply with its obligations under this Agreement.  These
safeguards include a written data security plan, employee training, information
access controls,
 
14

--------------------------------------------------------------------------------

restricted disclosures, systems protections (e.g., intrusion protection, data
storage protection and data transmission protection) and physical security
measures.
 
(c) The Asset Representations Reviewer will promptly notify Servicer in the
event it becomes aware of any unauthorized or suspected acquisition of data or
Confidential Information that compromises the security, confidentiality or
integrity of Servicer’s Confidential Information, whether internal or external. 
The Asset Representations Reviewer will use commercially reasonable efforts to
take remedial action to resolve such breach and provide the Servicer with such
further information and assistance as may be reasonably requested.
 
(d) The Asset Representations Reviewer will cooperate with and provide
information to the Issuer and the Servicer regarding the Asset Representations
Reviewer’s compliance with this Section 4.9.  The Asset Representations
Reviewer, the Issuer and the Servicer agree to modify Section 4.8 and this
Section 4.9 as necessary for any party to comply with applicable law.
 
ARTICLE V
RESIGNATION AND REMOVAL
 
Section 5.1.  Resignation and Removal of Asset Representations Reviewer.
 
(a) Resignation of Asset Representations Reviewer.  The Asset Representations
Reviewer may not resign as Asset Representations Reviewer, except:
 
(i) upon determination that (A) the performance of its obligations under this
Agreement is no longer permitted under applicable law and (B) there is no
reasonable action that it could take to make the performance of its obligations
under this Agreement permitted under applicable law;
 
(ii) if the Asset Representations Reviewer ceases to be an Eligible Asset
Representations Reviewer.
 
(iii) with the consent of the Issuer.
 
The Asset Representations Reviewer will give the Issuer and the Servicer sixty
(60) days’ prior notice of its resignation.  Any determination permitting the
resignation of the Asset Representations Reviewer under subsection (i) above
must be evidenced by an Opinion of Counsel of the Asset Representations Reviewer
delivered to the Issuer, the Servicer, the Owner Trustee and the Indenture
Trustee.  No resignation of the Asset Representations Reviewer will become
effective until a successor Asset Representations Reviewer is in place.
 
(b) Removal of Asset Representations Reviewer.  The Issuer (i) may remove the
Asset Representations Reviewer and terminate all of its rights and obligations
(other than as provided in Section 4.5) under this Agreement (A) upon a breach
of any of the representations, warranties, covenants or obligations of the Asset
Representations Reviewer contained in this Agreement, (B) upon determination
that (x) the performance of its obligations under this Agreement is no longer
permitted under applicable law and (y) there is no reasonable action that it
could take to make the performance of its obligations under this Agreement
permitted under


15

--------------------------------------------------------------------------------

applicable law or (C) upon the occurrence of an Insolvency Event with respect to
the Asset Representations Reviewer and (ii) must remove the Asset
Representations Reviewer and terminate all of its rights and obligations (other
than as provided in Section 4.5) under this Agreement if the Asset
Representations Reviewer ceases to be an Eligible Asset Representations
Reviewer, in each case, by notifying the Asset Representations Reviewer, the
Indenture Trustee and the Servicer of the removal.
 
(c) Effectiveness of Resignation or Removal.  No removal of the Asset
Representations Reviewer will become effective until a successor Asset
Representations Reviewer is in place.  The predecessor Asset Representations
Reviewer will continue to perform its obligations under this agreement until a
successor asset Representations Reviewer is in place.
 
Section 5.2.  Engagement of Successor.
 
(a) Successor Asset Representations Reviewer.  Following the resignation or
removal of the Asset Representations Reviewer under Section 5.1, the Issuer will
engage as the successor Asset Representations Reviewer a Person that is an
Eligible Asset Representations Reviewer.  The successor Asset Representations
Reviewer will accept its engagement or appointment by executing and delivering
to the Issuer and the Servicer an agreement to assume the Asset Representations
Reviewer’s obligations under this Agreement or entering into a new Asset
Representations Review Agreement with the Issuer that is on substantially the
same terms as this Agreement.
 
(b) Transition and Expenses.  The predecessor Asset Representations Reviewer
will cooperate with the successor Asset Representations Reviewer engaged by the
Issuer in effecting the transition of the Asset Representations Reviewer’s
obligations and rights under this Agreement.  The predecessor Asset
Representations Reviewer will pay the reasonable expenses of the successor Asset
Representations Reviewer in transitioning the Asset Representations Reviewer’s
obligations under this Agreement and preparing the successor Asset
Representations Reviewer to take on the obligations on receipt of an invoice
with reasonable detail of the expenses from the successor Asset Representations
Reviewer.  To the extent expenses incurred by the Asset Representations Reviewer
in connection with the replacement of the Asset Representations Reviewer are not
paid by the Asset Representations Reviewer that is being replaced, the Issuer
will pay such expenses in accordance with the priority of payments set forth in
Section 5.7(a) of the Sale and Servicing Agreement, Section 5.6(a) of the
Indenture or Section 5.6(b) of the Indenture, as applicable.
 
Section 5.3.  Merger, Consolidation or Succession.  Any Person (a) into which
the Asset Representations Reviewer is merged or consolidated, (b) resulting from
any merger or consolidation to which the Asset Representations Reviewer is a
party, (c) which acquires substantially all of the assets of the Asset
Representations Reviewer, or (d) succeeding to the business of the Asset
Representations Reviewer, which Person is an Eligible Asset Representations
Reviewer, will be the successor to the Asset Representations Reviewer under this
Agreement.  Such Person will execute and deliver to the Issuer and the Servicer
an agreement to assume the Asset Representations Reviewer’s obligations under
this Agreement (unless the assumption happens by operation of law).  No such
transaction will be deemed to release the Asset Representations Reviewer from
its obligations under this Agreement.
 
16

--------------------------------------------------------------------------------

ARTICLE VI
OTHER AGREEMENTS
 
Section 6.1.  Independence of Asset Representations Reviewer.  The Asset
Representations Reviewer will be an independent contractor and will not be
subject to the supervision of the Issuer or the Owner Trustee for the manner in
which it accomplishes the performance of its obligations under this Agreement. 
Unless expressly authorized by the Issuer, the Asset Representations Reviewer
will have no authority to act for or represent the Issuer or the Owner Trustee
and will not be considered an agent of the Issuer, the Holding Trust or the
Owner Trustee.  Nothing in this Agreement will make the Asset Representations
Reviewer and any of the Issuer, the Holding Trust or the Owner Trustee members
of any partnership, joint venture or other separate entity or impose any
liability as such on any of them.
 
Section 6.2.  No Petition.  Each of the Servicer and the Asset Representations
Reviewer, by entering into this Agreement, and the Owner Trustee and the
Indenture Trustee, by accepting the benefits of this Agreement, agrees that,
before the date that is one year and one day (or, if longer, any applicable
preference period) after payment in full of (a) all securities issued by the
Seller or by a trust for which the Seller was a depositor or (b) the Notes, it
will not start or pursue against, or join any other Person in starting or
pursuing against, the Seller, the Issuer or the Holding Trust any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
proceedings under any bankruptcy or similar law.  This Section 6.2 will survive
the termination of this Agreement.
 
Section 6.3.  Limitation of Liability of Owner Trustee.  It is expressly
understood and agreed by the parties hereto that (a) this Agreement is executed
and delivered by Wilmington Trust Company, not individually or personally but
solely as trustee of the Issuer, in the exercise of the powers and authority
conferred and vested in it, (b) each of the representations, undertakings and
agreements herein made on the part of the Issuer is made and intended not as
personal representations, undertakings and agreements by Wilmington Trust
Company but is made and intended for the purpose of binding only the Issuer, (c)
nothing herein contained shall be construed as creating any liability on
Wilmington Trust Company, individually or personally, to perform any covenant
either expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto, (d) Wilmington Trust Company has made no investigation
as to the accuracy or completeness of any representations or warranties made by
the Issuer in this Agreement and (e) under no circumstances shall Wilmington
Trust Company be personally liable for the payment of any indebtedness or
expenses of the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Agreement or any other related documents.
 
Section 6.4.  Termination of Agreement.  This Agreement will terminate, except
for the obligations under Section 4.5, on the earlier of (a) the payment in full
of all outstanding Notes and the satisfaction and discharge of the Indenture and
(b) the termination of the Issuer or the Holding Trust.
 
17

--------------------------------------------------------------------------------

ARTICLE VII
MISCELLANEOUS PROVISIONS
 
Section 7.1.  Amendments.
 
(a) This Agreement may be amended by the Asset Representations Reviewer, the
Issuer and the Servicer, without the consent of the Indenture Trustee, the Owner
Trustee, or any of the Certificateholders or the Noteholders (i) to cure any
ambiguity or to conform this Agreement to the Prospectus; provided, however,
that the Owner Trustee and the Indenture Trustee shall be entitled to receive
and conclusively rely upon an Opinion of Counsel described in Section 7.1(e) in
connection with any such amendment or (ii) to correct or supplement any
provisions in this Agreement, to comply with any changes in the Code or to make
any other provisions with respect to matters or questions arising under this
Agreement which shall not be inconsistent with the provisions of this Agreement;
provided, however, that such action shall not, as evidenced by an Opinion of
Counsel delivered to the Owner Trustee and the Indenture Trustee, adversely
affect in any material respect the interests of any Certificateholder or
Noteholder.
 
(b) This Agreement may also be amended from time to time by the Asset
Representations Reviewer, the Issuer and the Servicer, and with the consent of
the Indenture Trustee and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of Certificateholders or Noteholders;
provided, however, to the extent not otherwise permitted by Section 7.1(a), the
Servicer provides the Indenture Trustee with an Opinion of Counsel (which may be
provided by the Servicer’s internal counsel) stating that no such amendment
shall increase or reduce in any manner the amount or priority of, or accelerate
or delay the timing of, collections of payments on Receivables or distributions
that shall be required to be made on any Note or Certificate, unless the Holders
of all of the outstanding Notes of each class and the Certificateholders, in
each case, affected thereby have consented thereto.
 
(c) Prior to the execution of any such amendment or consent, the Servicer shall
have furnished written notification of the substance of such amendment or
consent to each Rating Agency.
 
(d) It shall not be necessary for the consent of Certificateholders or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholders or
Noteholders shall be subject to such reasonable requirements as the Indenture
Trustee may prescribe, including the establishment of record dates. The consent
of a Holder of the Certificate or a Note given pursuant to this Section or
pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of such Certificate or such
Note and of any Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.
 
18

--------------------------------------------------------------------------------

(e) Prior to the execution of any amendment to this Agreement, the Owner Trustee
and the Indenture Trustee shall be entitled to receive and conclusively rely
upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement, and that all conditions precedent, if
any, provided for in this Agreement have been satisfied.
 
Section 7.2.  Assignment; Benefit of Agreement; Third Party Beneficiaries.
 
(a) Assignment.  Except as stated in Section 5.3, this Agreement may not be
assigned by the Asset Representations Reviewer without the consent of the Issuer
and the Servicer.
 
(b) Benefit of the Agreement; Third-Party Beneficiaries.  This Agreement is for
the benefit of and will be binding on the parties to this Agreement and their
permitted successors and assigns.  The Owner Trustee and the Indenture Trustee,
for the benefit of the Noteholders, and the Holding Trust will be third-party
beneficiaries of this Agreement entitled to enforce this Agreement against the
Asset Representations Reviewer and the Servicer.  No other Person will have any
right or obligation under this Agreement.
 
Section 7.3.  Notices.
 
(a) Delivery of Notices.  All notices, requests, demands, consents, waivers or
other communications to or from the parties to this Agreement must be in writing
and will be considered given:
 
(i) on delivery or, for a letter mailed by registered first class mail, postage
prepaid, three (3) days after deposit in the mail;
 
(ii) for a fax, when receipt is confirmed by telephone, reply email or reply fax
from the recipient;
 
(iii) for an email, when receipt is confirmed by telephone or reply email from
the recipient; and
 
(iv) for an electronic posting to a password-protected website to which the
recipient has access, on delivery (without the requirement of confirmation of
receipt) of an email to that recipient stating that the electronic posting has
occurred.
 
(b) Notice Addresses.  Any notice, request, demand, consent, waiver or other
communication will be delivered or addressed as stated in Section 12.3(a) of the
Sale and Servicing Agreement or at another address as a party may designate by
notice to the other parties.
 
Section 7.4.  GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH, AND THIS AGREEMENT AND ALL MATTERS ARISING OUT OF OR RELATING IN ANY WAY
TO THIS AGREEMENT SHALL BE, GOVERNED BY, THE LAW OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
 
19

--------------------------------------------------------------------------------

Section 7.5.  Submission to Jurisdiction.  Each of the parties hereto hereby
irrevocably and unconditionally:
 
(a) submits for itself and, as applicable, its property, in any legal action
relating to this Agreement, the Basic Documents or any other documents executed
and delivered in connection herewith, or for recognition and enforcement of any
judgment in respect thereof, to the nonexclusive general jurisdiction of the
courts of the State of New York, the courts of the United States of America for
the Southern District of New York and appellate courts from any thereof;
 
(b) consents that any such action may be brought in such courts and waives any
objection that it may now or hereafter have to the venue of such action in any
such court or that such action was brought in an inconvenient court and agrees
not to plead or claim the same; and
 
(c) waives, to the fullest extent permitted by law, any and all right to trial
by jury in any legal proceeding arising out of or relating to this Agreement,
the Basic Documents or the transactions contemplated hereby.
 
Section 7.6.  No Waiver; Remedies.  No party’s failure or delay in exercising
any power, right or remedy under this Agreement will operate as a waiver.  No
single or partial exercise of any power, right or remedy will preclude any other
or further exercise of the power, right or remedy or the exercise of any other
power, right or remedy.  The powers, rights and remedies under this Agreement
are in addition to any powers, rights and remedies under law.
 
Section 7.7.  Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
Section 7.8.  Headings.  The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.
 
Section 7.9.  Counterparts.  For the purpose of facilitating the execution of
this Agreement and for other purposes, this Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and all of which counterparts shall constitute but
one and the same instrument. Each of the parties hereto further agrees that this
Agreement and any other documents to be delivered in connection herewith may be
electronically signed, and that any electronic signatures appearing on this
Agreement or such other documents are the same as handwritten signatures for the
purposes of validity, enforceability, and admissibility.
 
[Remainder of Page Intentionally Left Blank]
 






20

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
day and the year first above written.
 

 
EXETER AUTOMOBILE RECEIVABLES TRUST 2020-3
       
By:   
Wilmington Trust Company, not in its individual capacity but solely as Owner
Trustee on behalf of the Issuer
             
By:
                                                                             
   
Name:
   
Title:
             
EXETER FINANCE LLC,
 
Servicer
             
By:
                                                                             
   
Name:
   
Title:
             
CLAYTON FIXED INCOME SERVICES LLC,
 
Asset Representations Reviewer
             
By:
                                                                             
   
Name:
   
Title:




--------------------------------------------------------------------------------

Schedule A

Representations and Warranties and Procedures to be Performed
 
Representation
Documents
Procedures to be Performed
1. Each Receivable (A) was originated by a Dealer and purchased by Exeter from
such Dealer under an existing Dealer Agreement or pursuant to a Dealer
Assignment with Exeter and was validly assigned by such Dealer to Exeter
pursuant to a Dealer Assignment, (B) was originated by such Dealer for the
retail sale of a Financed Vehicle in the ordinary course of such Dealer’s
business, was originated in accordance with Exeter’s credit policies and was
fully and properly executed by the parties thereto, (C) contains customary and
enforceable provisions such as to render the rights and remedies of the holder
thereof adequate for realization against the collateral security and (D) is a
Receivable which provides for level monthly payments (provided that the period
in the first Collection Period and the payment in the final Collection Period of
the Receivable may be minimally different from the normal period and level
payment) which, if made when due, shall fully amortize the Amount Financed over
the original term.
Receivable File
Exeter’s Policies
Data tape
A. Origination Entity of Each Automobile Loan Contract
i.  Verify that the Contract was originated by a Dealer and purchased by Exeter.
ii.  Verify the Contract contains a valid Dealer Agreement between the Dealer
and Exeter.
iii.  Verify the Contract was validly assigned by such Dealer to Exeter.
B. Automobile Loan Contract originated for Retail Sale of a Financed Vehicle
i.  Confirm that the Contract is a retail installment sale contract or
promissory note relating to the       sale of a motor vehicle.
ii. Review the Contract and verify it was originated in accordance with Exeter's
credit policies.
iii. Observe the Contract and confirm it was executed by the Buyer, Co-Buyer (if
applicable) and the Dealer.
C. Contract contains customary and enforceable provisions
i. Review the Contract and verify it contains clauses to render the rights and
remedies of the holder adequate for realization against the collateral security.
D. Original Automobile Loan Terms
i. Review the Contract and Servicer’s system to ensure that the level monthly
payments, if made when due, will fully amortize the amount financed over the
original term.
E. If steps A through D are confirmed, then Test Passes



Schedule A-1

--------------------------------------------------------------------------------

Representation
Documents
Procedures to be Performed
2. Each Receivable complied at the time it was originated or made in all
material respects with all requirements of applicable federal, state and local
laws, and regulations thereunder.
Receivable File
Retail Sale Contract
A. Confirm the following sections are present on the Contract and filled out:
i. APR
ii. Finance Charge
iii. Amount Financed
iv. Total of Payments
v. Total Sale Price
B. Confirm a Payment Schedule is present and complete
C. Confirm there is an itemization of the Amount Financed
D. Confirm the following disclosure are included in the contract
i. Prepayment disclosure
ii. Late Payment Policy including the late charge amount or calculation
iii. Insurance Requirements
E. If steps A through D are confirmed, then Test Passes
3. Each Receivable was originated in the United States.
Receivable File
Review the Contract and confirm that the Receivable was originated in the United
States.
4. Each Receivable represents the genuine, legal, valid and binding payment
obligation of the Obligor thereon, enforceable by the holder thereof in
accordance with its terms, except (A) as enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting the enforcement
of creditors’ rights generally and by equitable limitations on the availability
of specific remedies, regardless of whether such enforceability is considered in
a proceeding in equity or at law and (B) as such Receivable may be modified by
the application after the Cutoff Date of the Servicemembers Civil Relief Act, as
amended.
Retail Sale Contract
Observe the Contract and confirm it was signed by the Obligor.
5. No Obligor is the United States of America or any State or any agency,
department, subdivision or instrumentality thereof.
Receivable File
Review the Contract and confirm that the Obligor is not reported as the United
States of America or any State, agency, department or subdivision of the
government.
6. At the Cutoff Date no Obligor had been identified on the records of Exeter as
being the subject of a current bankruptcy proceeding.
Data tape
Receivable File
Review the Data tape and to confirm that no Obligor was involved in active
bankruptcy as of the Cutoff Date.



Schedule A-2

--------------------------------------------------------------------------------

Representation
Documents
Procedures to be Performed
7. No Receivable has been satisfied, subordinated or rescinded, and the Financed
Vehicle securing each such Receivable has not been released from the lien of the
related Receivable in whole or in part.   No terms of any Receivable have been
waived, altered or modified in any respect since its origination, except by
instruments or documents identified in the Receivable File or the Servicer’s
electronic records.
Receivable File
Assignment
Data Tape
A) Confirm the automobile loan contract has not been satisfied, subordinated or
rescinded
i) Review the Contract and confirm there is no indication it was subordinated or
rescinded.
ii) Confirm there is no indication the Contract was satisfied prior to the
Cutoff Date.
B) Confirm there is no evidence the Financed Vehicle has been released from the
lien in whole or in part as of the Cutoff Date
C) Confirm there is no indication the terms of the Contract have been waived,
altered or modified since origination, except by instruments or documents
identified in the Receivable File or the Servicer’s electronic records.
D) If steps (A), (B) and (C) are confirmed, then Test Passes
8. No Receivable was originated in, or is subject to the laws of, any
jurisdiction the laws of which would make unlawful, void or voidable the sale,
transfer and assignment of such Receivable under this Agreement.
Retail Sale Contract
Receivable File

Servicing System



 
i) Confirm the Contract was completed on a contract form included in the
Approved Contract Form List
ii) If step i is confirmed, then Test Passes



Schedule A-3

--------------------------------------------------------------------------------

Representation
Documents
Procedures to be Performed
9. Each Receivable created or shall create a valid, binding and enforceable
first priority security interest in favor of Exeter in the Financed Vehicle. 
The Lien Certificate for each Financed Vehicle shows, or if a new or replacement
Lien Certificate is being applied for with respect to such Financed Vehicle the
Lien Certificate will be received within 180 days of the Closing Date and will
show, Exeter named as the original secured party under each Receivable as the
holder of a first priority security interest in such Financed Vehicle.  With
respect to each Receivable for which the Lien Certificate has not yet been
returned from the Registrar of Titles, Exeter has applied for or received
written evidence from the related Dealer that such Lien Certificate showing
Exeter or the Holding Trust, as applicable, as first lienholder has been applied
for.
Receivable File
A) Confirm first priority for Exeter
i) Verify that the title application has an existing first priority security
interest in favor of Exeter.
ii) Verify the lien certificate shows that Exeter has commenced procedures that
will result in such lien certificate which will show Exeter as the original
secured party under the Receivable.
B) Confirm lien certificate is received within the allowable timeframe after the
closing date
i) Verify Exeter named as the original secured party under each automobile loan
contract as the holder of a first priority security interest in such financed
vehicle.
ii) If the lien certificate has not yet been returned, verify  Exeter has
applied for or received written evidence from the related dealer that such lien
certificate showing Exeter or the Holding Trust, as applicable, as first
lienholder has been applied for and Exeter’s security interest (assigned by
Exeter to the Depositor pursuant to the Purchase Agreement) and EFIT’s security
interest (assigned by EFIT to the Depositor pursuant to the Sale Agreement) have
been validly assigned by the Depositor to the Issuer pursuant to the Sale and
Servicing Agreement.
iii) As of the Cutoff Date, verify that no other Liens or Claims exist affecting
the Financed Vehicle that are or may be prior or equal to the Liens of the
Receivable.
C) If steps (A) and (B) are confirmed, then Test Passes



Schedule A-4

--------------------------------------------------------------------------------

Representation
Documents
Procedures to be Performed
10. The records of the Servicer do not reflect any facts which would give rise
to any right of rescission, setoff, counterclaim or defense, including the
defense of usury, with respect to any Receivable, or the same being asserted or
threatened with respect to such Receivable.
Receivable File
Dealer Agreement
A) Confirm the Receivable Files and documents do NOT have any indication that it
is subject to rescission, setoff, counterclaim, or defense that could cause the
Receivable to become invalid.
i) Confirm there is no indication of non-routine litigation or attorney
involvement in the Receivable File or servicing system.
B) If step A is confirmed, then Test Passes
11. The records of the Servicer did not disclose that any default, breach,
violation or event permitting acceleration under the terms of any Receivable
existed as of the Cutoff Date (other than payment delinquencies of not more than
30 days) or that any condition exists or event has occurred and is continuing
that with notice, the lapse of time or both would constitute a default, breach,
violation or event permitting acceleration under the terms of any Receivable
(other than payment delinquencies of not more than 30 days), and the Seller has
not waived any of the foregoing.
Receivable File
Date Tape
A) Confirm that no default status existed or was pending on the Contract as of
the Cutoff Date.
i) Verify the loan did not have a default, breach, violation or event permitting
acceleration under the terms of the Contract.
ii) Verify that no conditions existed that would permit acceleration of notice
that was provided.
iii) If a condition did exist as specified in part ii, verify that the
Receivable had a waiver preventing acceleration from one of the aforementioned
reasons.
B) If step A is confirmed, then Test Passes
12. At the time of an origination of a Receivable by a Dealer, each Financed
Vehicle is required to be covered by a comprehensive and collision insurance
policy insuring against loss and damage due to fire, theft, transportation,
collision and other risks generally covered by comprehensive and collision
coverage.  No Financed Vehicle is insured under a policy of Force-Placed
Insurance on the Cutoff Date.
Receivable File
Evidence of Insurance in the form of:
i. Declaration/Binder Page;
ii. Insurance Card; or
iii. Agreement to Provide Insurance with Direct Verification is Active
A) Insurance Coverage
i.  Verify at the origination of the automobile loan contract each Financed
Vehicle is covered by a comprehensive and collision insurance policy insuring
against loss and damage due to fire, theft, transportation, collision and other
risks generally covered by comprehensive and collision coverage.
ii. Verify that no Financed Vehicle is insured under a policy of force-placed
insurance on the Cutoff Date.
B) If parts (A)(i) and (ii) are confirmed, then Test Passes



Schedule A-5

--------------------------------------------------------------------------------

Representation
Documents
Procedures to be Performed
13(A). Each Receivable had a remaining maturity, as of the Cutoff Date, of not
less than 1 months and not more than 72 months.
Data Tape
Receivable File
Review the Data Tape and confirm that the remaining maturity date is within the
allowable timeframe from the Cutoff Date.
 
13(B). Each Receivable had an original maturity, as of the Cutoff Date, of not
less than 36 months and not more than 72 months.
Data Tape
Receivable File
Review the Data Tape and confirm that the original maturity date is within the
allowable timeframe from the Cutoff Date.
13(C). Each Receivable had a remaining Principal Balance, as of the Cutoff Date,
of at least $450 and not more than $60,000.
Data Tape
Receivable File
Review the Data Tape and confirm that the remaining principal balance is within
the allowable balance.
13(D). No Receivable was more than 30 days past due as of the Cutoff Date.
Data Tape
Review the Data Tape and confirm that the next payment due date was not more
than 30 days from the Cutoff Date.
13(E). Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.
Retail Sale Contract
Review the Contract and confirm that the payment schedule details are reported
in US dollars.
13(F). Each Receivable had an APR of at least 6.00%.
Retail Sale Contract
i) Confirm the Contract has an APR of at least 6.00%
ii) If step i is confirmed, then Test Passes

14. Each Contract provides for the calculation of interest payable thereunder
under the “simple interest” method.
Retail Sale Contract
Review the Contract and confirm that it is a simple interest Contract.
15. Each Receivable allows for prepayment and partial prepayments without
penalty and requires that a prepayment by the related Obligor will fully pay the
principal balance and accrued interest through the date of prepayment based on
the Receivable’s Annual Percentage Rate.
Retail Sale Contract
A) Confirm that no prepayment or partial prepayment penalty exists in the
Contract.
B) Confirm the Contract contains language requiring the Obligor to pay the
entire Principal Balance and all accrued but unpaid interest through the date of
repayment in the event the Receivable is prepaid.
16. Each Receivable constitutes “tangible chattel paper” or “electronic chattel
paper” within the meaning of the UCC as in effect in the States of New York and
Delaware.
Retail Sale Contract
Title Documents

 
 
 
 
 
i) Confirm the Contract form number is on the Approved Contract Form List
ii) Confirm the Amount Financed as reported on the Contract is greater than zero
iii) Confirm there is documentation of a lien against the Financed Vehicle
iv) If steps (i) through (iii) are confirmed, then Test Passes



Schedule A-6

--------------------------------------------------------------------------------

Representation
Documents
Procedures to be Performed
17. There is only one original executed copy (or with respect to “electronic
chattel paper”, one authoritative copy) of each Contract.  With respect to
Contracts that are “electronic chattel paper”, each authoritative copy (a) is
unique, identifiable and unalterable (other than with the participation of the
Custodian in the case of an addition or amendment of an identified assignee and
other than a revision that is readily identifiable as an authorized or
unauthorized revision and (b) has been communicated to and is maintained by or
on behalf of the Custodian, solely for the benefit of the Indenture Trustee.
Retail Sale Contract

 
i) Confirm there is a final version of the Contract available for review

ii) Confirm the Contract was signed by the buyer(s) and the Dealer

iii) If steps (i) and (ii) are confirmed, then Test Passes
18. Immediately prior to the conveyance of the Receivables, Exeter or the
Depositor, as applicable, was the sole owner of such Receivable and had good
title thereto, free of any Liens not permitted by the Basic Documents.
 
Title Documents

 
 
i) Confirm the title documents show Exeter or another Approved Party as the
first lienholder
ii) Review the servicing system and confirm the Pool ID in the system matches
the Pool ID for the transaction related to the deal
iii) If steps (i) and (ii) are confirmed, then Test Passes
 









 


 
Schedule A-7